No. 8 5 - 3 8 8
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                             1986




MURLAND W. SEARIGHT AND VIRGINIA
SEARIGHT,
                 Plaintiffs and Respondents,


MICHAEL CIMINO,
                 Defendant and Appellant.




APPEAL FROM:     District Court of the Eleventh Judicial District,
                 In and for the County of Flathead,
                 The Honorable J.M. Salansky, Judge presiding.


COUNSEL OF RECORD:

         For Appellant:
                 Hash, Jellison, O'Brien              &   Bartlett; James C. Bartlett,
                 Kalispell, Montana

         For Respondent:
                 John H. Bothe, Columbia Falls, Montana




                                             Submitted on Eriefs: March 13, 1 9 8 6
                                                Decided:       May 13, 1 9 8 6



Filed:     M P,Y 13 1986

                             ."

                           - '-z-"--"   fv, ;
                                            ;p'
                                             -
                                             Clerk
                                                           @
                                                               ,
                                                               - 7
Mr. Justice Fred J. Weber delivered the Opinion of the Court.
     Mr. Cimino appeals from a judgment entered against him
in the District Court for Flathead County.        The judgment
enforced a contract provision which required Mr. Cimino to
pay part of the construction c0st.s for an airstrip.        We
affirm.
     The issues are:
     1.   Did the court properly rule that paragraph 14 C of
the parties' contract for deed obligated Mr. Cimino to pay
half the airstrip construction costs?
     2.   Did the court err in setting the amount due from Mr.
Cimino to the Searights?
     In July 1979 the Searights agreed to sell Mr. Cimino a
parcel of real property located north of Columbia Falls,
Montana, under a contract for deed.   Alleging that Mr. Cimino
had failed to make scheduled payments on time, the Searights
sought to enforce the default provisions of the contract.    A

lawsuit ensued, ultimately resulting in full payment by Mr.
Cimino and reinstatement of the contract by the District
Court.
     In this separate action, the Searights seek to enforce
paragraph 14 C of the contract.    That paragraph provides that
Mr. Cimino will pay half the costs of construction of an
airstrip to be built across Northfork Road from his property,
on the Searight property.    The case was tried to the court
sitting without a jury in April 1984, and in May 1985, judg-
ment for $9,247 plus interest was entered in favor of the
Searights.
                               I

     Did the court properly rule that paragraph 14 C of the
parties' contract for deed obligated Mr. Cimino to pay half
the airstrip construction costs?
     Paragraph 14 C provides:

      Sellers have plans to construct an air
      strip on the land in Section 7 lying West
      of the Northfork Road, commencing at
      approximately the Northwest corner of
      said Section. Purchaser agrees that if
      Sellers do construct such air strip, with
      appropriate taxi. ways, turnouts and
      parking areas, he will contribute fifty
       (50) percent of the cost, his share not
      to exceed $15,000.00 toward such con-
      struction costs which sum may be added to
      the balance at that time due on this
      Contract.     In consideration of such
      payment Purchaser shall be entitled to
      the free use of said air strip so long as
      it is in existence, which right shall
      continue so long as Sellers own said
      property and Sellers shall secure said
      right to Purchaser in the event they sell
      the property on which the air strip is
      constructed. If Sellers do not complete
      construction of said air strip by January
      1, 1984 this provision shall be null and
      void.
Mr. Cimino argues that he is not obligated to contribute to
the costs of building the airstrip for several reasons.
     First, he states that construction of the airstrip was
not fully completed on January 1, 1984 and that appropriate
taxiways, turnouts, and parking areas were not provided.
This Court will not overturn a district court's finding of
fact which is supported by substantial credible evidence.
Rose v. Rose (Mont. 1982), 651 P.2d 1018, 1020, 39 St.Rep.
1971, 1974.   Mr. Searight testified at the hearing that these
conditions of paragraph 14 C were met.    Mr. Cimino failed to
present any evidence to the contrary.    We affirm the District
Court's finding that the Searights completed construction of
the airstrip in accord with the terms and conditions of the
contract for deed.
    Next, Mr. Cimino argues that the purpose of the contract
was frustrated and the consideration on the part of the
Searights failed because the airstrip is open to general
public access.   It is true that Mr. Searight testified that
the airstrip is open to public use, "at own risk."                Mr.
Cimino contends that a purpose of paragraph 14 C, by its
terms, is that the airstrip will be available only to him and
the Searights.     The District Court did not rule            this
question.   We find nothing in paragraph 14 C to support Mr.
Cimino's position.      In the absence of proof to support this
contention, we conclude that the contract was not breached by
allowing other parties access to the airstrip.
     Mr. Cimino also attempts to raise defenses to enforce-
ment of the contract.     He cites the Searights' knowledge that
he built his own airstrip following the previous litigation,
points out that this action was commenced before work on the
Searight airstrip was completed, and describes the amounts
listed as expenses for construction of the Searight airstrip
as "padded. "   He contends that Mr. Searight breached a duty
to act in good faith and deal fairly in the performance and
enforcement of the contract, that specific performance (or-
dering him to pay half the construction costs) is not appro-
priate because the Searights have unclean hands, and that the
Searights should be barred from obtaining enforcement of the
contract under a theory of promissory estoppel, based on
their position in the previous action.         Mr. Cimino neither
presented   witnesses    nor   mustered   persuasive   evidence    in
support of any of these d.efenses when he presented them to
the District Court, and his arguments are not persuasive now.
     The District Court found, from the evidence before it:

       [tlhat the Defendant, Michael Cimino,
       prior to executing the aforesaid Contract
       for Deed, advised Plaintiffs that he did
       not wish to have an airstrip constructed
       on the piece of real property that he was
       purchasing and offered to pay one-half of
       the construction costs if the Plaintiffs
       built the airstrip on their real property
       adjoining that parcel sold to the Defen-
       dant.   That the Plaintiffs had intended
             on constructing an airstrip on one of
             their parcels of real property as Plain-
             tiff, Murland Searight, is a professional
             pilot and intended on utilizing the North
             Ford [sic] airstrip in his business
             activities. That the airstrip was con-
             structed for the benefit of both Plain-
             tiffs and Defendant, and at no time ha.s
             the Defendant ever notified plaintiffs of
             his   intention   not  to utilize     the
             airstrip.
There was also evidence that, when Mr. Cimino paid off the
balance on the contract for deed, he paid, without objection,
$1,450 toward airstrip construction costs which had been
submitted to him at that time.         The District Court concluded
that Mr. Cimino was bound by the terms of the parties' con-
tract, including paragraph 14 C, and that "[ilt is immaterial
to Defendant's contract obligations that he chose to build
his own air field, and it is immaterial which of the parties
commenced construction of their air field first."          We con-
clude that Mr. Cimino has not proven any reason to excuse him
from performance under paragraph 14 C of the contract.
        We    affirm   the District Court's   conclusion that Mr.
Cimino was obligated under the contract to pay half the cost
of construction of the airstrip.
                                  I1

        Did the court err in setting the amount due from Mr.
Cimino to the Searights?
        At the hearing, Mr. Searight testified as to the expens-
es incurred in constructing and preparing the airstrip. He
submitted construction bills in support of his testimony.       He
did much of the work himself, and stated that he based the
amounts of his charges on estimates from other contractors.
While Mr.        Cimino questions the amounts of Mr.     Searight's
charges, he presented no evidence of proper charges for the
work.     The District Court found:
             [tlhat the Plaintiffs completed the
             airstrip in accord with the terms and
             conditions of the aforesaid Contract for
             Deed.   The plaintiffs have incurred a
             total of $18,494.00 in the construction
             of the airstrip, of which the Defendant
             has made no payments. Prior to incurring
             said amount of $1-8,494.00, there were
             costs in the construction of the airport
             in the amount of $2,900.00, and the
             parties shared equally in said costs.
             Pursuant to Paragraph 14 C, the Defen-
             dant, Michael Cimino, agreed to pay
             one-half of the amounts Plaintiffs in-
             curred which totals $9,247.00.

    We conclude that there is substantial credible evidence to
    support the finding      the District Court         the amount
    1 .   Cimino owes as his share of the airstrip construction
    costs.
          Affirmed.




     Chief Justice
I